Citation Nr: 1455797	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph Moore, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to September 1957.  He died in 2010. The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the Appellant's claim in August 2012.  The Appellant, in part, appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an August 2013 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.


FINDINGS OF FACT

1. The Veteran died from immediate cause of acute myocardial infarction, due to cardiogenic shock, due to anoxic encephalopathy, due to acute renal failure.

2. At the time of his death, the Veteran was in receipt of service connection for peripheral neuropathy of the left lower extremity at a 60 percent evaluation, the residuals of a left ankle fracture with ankle replacement at a 40 percent evaluation, lumbar spine pain at a 10 percent evaluation, and the residuals of a right heel fracture at a noncompensable evaluation.  He was also in receipt of individual unemployability benefits effective August 2008.

3. A service-connected disability was the immediate or underlying cause of the Veteran's death, and a service-connected disability was etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See Pelegrini v. Principi, 18 Vet. App. 112, 120-121   (2004) ("Pelegrini II"). The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353 - 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2014).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009). The notice should include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-353.

A letter dated June 2010 satisfied VA's duty to notify provisions under the VCAA and Hupp. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter advised the Appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death. The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death. This letter also informed the Appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources. In particular, this letter advised the Appellant of what disorders were service connected at the time of the Veteran's death. The letter also explained what evidence and information was required to substantiate a claim based on a condition not yet service connected. 

The RO has taken appropriate action to comply with the duty to assist the Appellant by obtaining records of VA and private medical treatment; the Veteran's service treatment records were already associated with the claims file. See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  A medical opinion was also sought in November 2010 as to the etiology of the Veteran's death.

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that the service connected disability casually shared in producing death; rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C. F. R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(3), (4) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

In order for a Veteran to prevail on the merits for a direct service-connection claim, the Board must find (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran's 2010 death certificate indicates the immediate cause of death was acute myocardial infarction. It listed other significant conditions contributing to his death, but not resulting in the underlying cause as cardiogenic shock, due to anoxic encephalopathy, due to acute renal failure.

At the time of the Veteran's death, the Veteran was in receipt of service connected benefits for peripheral neuropathy of the left lower extremity at a 60 percent evaluation, the residuals of a left ankle fracture with ankle replacement at a 40 percent evaluation, lumbar spine pain at a 10 percent evaluation, and the residuals of a right heel fracture at a noncompensable evaluation.  He was also in receipt of individual unemployability benefits effective August 2008.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372   (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Taking into account all relevant evidence, the Board finds that service connection is warranted for the cause of the Veteran's death.  

In a September 2010 letter, a non-VA physician stated that, while all the factors leading to the development of coronary atherosclerosis or the triggering of acute myocardial infarction are not understood, it was impossible for him to form any direct link between either the ankle injury, or the Veteran's concern for it over the intervening years, and the disease and final event which ultimately took his life.  Nevertheless, the examiner stated that it was impossible to rule out the possibility that either the initial event or his subsequent many years of concern about it contributed in some unmeasureable way to the development of coronary artery disease, his myocardial infarction, need for revascularization, and death. Also of record is a letter dated September 2010 from another private physician who treated the Veteran for at least 20 years.  He indicated that the Veteran had many illnesses that were definitely difficult for him to recover from secondary to an ankle injury he had while in the military, and that he was never able to obtain an adequate exercise program.  The physician stated that it was his medical judgment that this limited exercise added to the Veteran's lung and heart disease leading to his death.

A November 2010 VA examiner opined that it was less likely than not that the Veteran's service connected disabilities either materially or substantially contributed to the cause of the Veteran's death, specifically acute myocardial infarction.  In support of this opinion, the physician noted that there was some existing medical literature discussing the role of chronic stress and heart disease, however, these studies were not definitive.  The physician stated that it was certainly possible that the Veteran's chronic stress, if indeed present, due to his service connected disabilities, may have had a very minimal role in contributing to the Veteran's coronary artery disease.  However, the examiner stated that, given the Veteran's type 2 diabetes, obesity, smoking history, hypercholesterolemia, and hypertension, if chronic stress did contribute to his acute myocardial infarction, the degree of contribution would be extremely limited.  


The Joint Motion states that the parties agree that the "November 2010 VA medical opinion is inadequate for rating purposes because the examiner did not address whether the Veteran's service-connected ankle condition contributed to the development of heart and lung disease by preventing him from engaging in an effective exercise program."

Subsequent to the Joint Motion, the Appellant submitted a factually informed, medically competent and fully explained opinion stating the Veteran's:

Service-connected disabilities prevented him from ever being able to maintain an adequate level of physical activity and this lack of activity, to a reasonable degree of medical probability, exceeding the 50% threshold, contributed to the development of [the Veteran's] fatal myocardial infarction despite the effects of non-service connected conditions.

The opinion further stated that while the Veteran's "service-connected disabilities were not the sole cause of his fatal heart disease, ... these limitations contributed substantially and materially to his cause of death."

Based on this opinion, the appeal is granted.



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


